     Case 2:21-cr-20367-LVP-KGA ECF No. 4, PageID.7 Filed 06/08/21 Page 1 of 2




                       UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF MICHIGAN

United States of America,

        Plaintiff,
                                                     Criminal No.21-cr-20367
v.

Anthony Cassani,

        Defendant.


               REQUEST FOR RETURN AND CANCELLATION
              OF ARREST WARRANT, AND BRIEF IN SUPPORT


     THE UNITED STATES OF AMERICA, pursuant to Rule 4(c)(4) of the

Federal Rules of Criminal Procedure, hereby requests an order providing for the

return and cancellation of the arrest warrant, and states:

     1. On Monday, June 7, 2021, this Court issued an Information charging the

defendant with theft of government property. The Court also issued an arrest

warrant.

     2. On Monday, June 7, 2021, the request for the warrant stated that it was only

to be issued if the defendant didn’t appear on the date of his arraignment. At the

time the Information was filed it was believed the defendant would appear for his

arraignment on the same day the Information was filed.
  Case 2:21-cr-20367-LVP-KGA ECF No. 4, PageID.8 Filed 06/08/21 Page 2 of 2




   3. However, the defendant wasn’t actually scheduled to be arraigned until the

day after the Information was filed – that is, on Tuesday, June 8, 2021 – on which

date the defendant did appear. The government therefore requests that the arrest

warrant associated with the Information in the above captioned case be cancelled.

The defendant did appear for his arraignment as scheduled.

   4. The arrest warrant associated with the above-captioned Information has not

been executed.

   WHEREFORE, the government requests an order for the return and

cancellation of the unexecuted arrest warrant.


                                             Respectfully submitted,

                                             Saima S. Mohsin
                                             Acting United States Attorney


                                             s/ Eaton P. Brown
                                             EATON P. BROWN
                                             Assistant United States Attorney
                                             United States Attorney’s Office
                                             211 W. Fort Street, Suite 2001
                                             Detroit, MI 48226
                                             eaton.brown@usdoj.gov
                                             313-226-9184
                                             P66003

Dated: June 8, 2021
